id office uilc cca_2008120212461453 ---------- 6324a number release date from -------------------- sent tuesday december pm to --------------------- cc subject calculation of value and interest rate on property under sec_6324a this memorandum responds to your request for assistance i coordinated these issues with the ----------------------------------------division this advice may not be used or cited as precedent if you have any questions please call me issue sec_1 does the calculation of the maximum value of required property under sec_6324a always include four years of interest is it legally permissible to use a flat rate when calculating the required_interest_amount for purposes of sec_6324a conclusion sec_1 the maximum value of required property under sec_6324a always includes the amount of interest expected to become payable over the first four years of deferral if using a flat rate results in an amount that is less than or equal to of the underpayment interest rate it is legally permissible law and analysi sec_1 the maximum value of required property under sec_6324a always includes the required_interest_amount which is the interest expected to become payable over the first four years of deferral sec_6324a states that the maximum value of collateral the service may require as security for the sec_6324a lien shall not exceed the total of a the deferred_amount and b the required_interest_amount fn1 cases are typically referred to -------- ------------ to secure the sec_6324a lien after a number of years have passed and the estate has already paid two or three years of the interest only payments however whether the required_interest has been paid does not factor into the calculation of the maximum security that can be required pursuant to sec_6324a the terms deferred_amount and required_interest_amount are defined in sec_6324a and respectively the deferred_amount is the aggregate amount deferred under sec_6166 determined as of the date prescribed by sec_6151 for payment of the tax imposed by chapter the required_interest_amount is the aggregate amount of interest which will be payable over the first years of the deferral_period with respect to the deferred_amount determined as of the date prescribed by sec_6151 for the payment of the tax imposed by chapter the term deferred_amount is also referenced in sec_6324a which states in part that the amount of the special_estate_tax_lien is the deferred_amount plus any interest additional_amount addition_to_tax assessable penalty and costs attributable to the deferred_amount the amount of the lien which does not include interest that has not yet accrued is generally thought of as an unpaid balance due yet the deferred_amount is a defined and fixed number in sec_6324a this is not inconsistent with the general tax_lien language found in sec_6321 which provides that the amount of tax unpaid after demand shall be a lien in favor of the united_states while the lien amount starts out at the full amount due it fluctuates with the accrual of interest and payments toward satisfaction therefore to include a clarifying unpaid before the deferred_amount in sec_6324a would have been unnecessary accordingly the maximum amount of collateral that the service can require is the sum of the deferred_amount plus the amount of interest which will be payable over the first years of the deferral_period regardless of the outstanding balance in deciding how much security to require the maximum should not automatically be the default amount requested collateral can fluctuate in value over time the service should exercise its judgment when determining what protection is needed while keeping in mind that sec_6166 and sec_6324a were enacted as relief provisions if using a flat rate results in an amount that is less than or equal to of the underpayment interest rate it is legally permissible sec_6324a provides a framework for calculating the maximum value of property the service may require as security for a special_estate_tax_lien the code does not require that the service determine and or require the maximum amount at any time the service should exercise discretion and judgment in determining the amount of collateral to actually require in each case the maximum amount of collateral the service may require is the deferred_amount plus the required_interest_amount the required_interest_amount is the first four years of interest to be paid during deferral under sec_6166 sec_6601 provides that when estate_taxes are deferred under sec_6166 a 2-part interest rate structure applies interest on the 2-percent_portion defined in sec_6601 fn2 is paid at the rate of then interest on any remaining portion is paid at the rate equal to of the underpayment rate established in sec_6621 fn3 forty-five percent of the underpayment rate effective as of date i sec_2 see revrul_2008_47 2008_39_irb_760 therefore the maximum amount of security that the service could require is calculated by using the rate on the percent portion and a rate of on any additional_amount because this calculation’s goal is to determine a maximum the service may use its judgment to simply use the lower rate on the full deferred_amount however if of the underpayment rate is less than at the time of calculation the service must use the of the underpayment rate so as not to exceed the maximum statutory amount of security that can be required footnote sec_1 sec_6166 provides for deferred payment of estate_taxes for eligible estates with estates paying interest for the first four years followed by ten annual payments of principal plus interest for tax_year the 2-percent_portion is dollar_figure the underpayment rate is the sum of the federal_short-term_rate plu sec_3 percentage points a irc
